United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.D., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, FEDERAL
CORRECTION CENTER, Coleman, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-300
Issued: March 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 21, 2014 appellant filed a timely appeal from a November 10, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on September 9, 2014, as alleged.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 9, 2014 appellant, then a 48-year-old correction officer, filed a traumatic
injury claim alleging that, on that date at 5:30 p.m., the back rest of his chair shifted and came
loose, which caused him to fall out of the chair and land on his right shoulder. He alleged that,
as a result, he sustained injuries to his right shoulder and right wrist. The employing
establishment checked a box on the claim form indicating that the employee was injured in the
performance of duty.
In support of his claim, appellant submitted a form report with an illegible signature from
the medical center at the employing establishment indicating that he was seen on September 9,
2014 at “1815” hours or (6:15 p.m.) for right shoulder pain. He stated in the history section of
this report that he fell out of a chair and landed on his shoulder. Appellant also submitted
Florida Workers’ Compensation forms dated September 10 and 11, 2014 wherein Dr. Carlos R.
Vazquez, a Board-certified internist with U.S. Healthworks Medical Group noted an
employment-related injury of September 9, 2014 with a diagnosis of sprain of the shoulder, arm,
and wrist.
Additionally, appellant submitted the results of a magnetic resonance imaging (MRI)
scan of September 11, 2014, which was interpreted by Dr. Wayne Poole, a Board-certified
radiologist, as evincing partial thickness tear versus tendinopathy of the supraspinatus tendon
and degenerative changes involving the acromioclavicular joint.
By letter dated October 1, 2014, OWCP informed appellant of additional information that
was needed to support his claim. In response, appellant submitted notes by Dr. Vazquez,
diagnosing right wrist sprain and right shoulder sprain.
By decision dated November 10, 2014, OWCP denied appellant’s claim on the “factual
component” as he had not established that an event occurred as alleged. Therefore, appellant had
not established fact of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

2

conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.3
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.4
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a prima facie case
has been established, such circumstances as late notification of injury, lack of confirmation of
injury, and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient
doubt on a claimant’s statements. The employee has not met this burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.5 However,
an employee’s statement alleging that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS
Appellant filed a claim alleging that, during the course of his federal employment, on
September 9, 2014 at 5:30 p.m. he fell out of his chair when the back rest shifted. OWCP denied
his claim for a traumatic injury on the basis that he had not provided sufficient evidence to
establish that the incident occurred as alleged.
The Board finds that appellant has submitted sufficient evidence to establish that the
September 9, 2014 incident occurred as alleged. Appellant provided a consistent history of
injury on the claim form and to the medical personnel. He also sought medical treatment
3

See Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Linda S. Jackson, 49 ECAB 486 (1998).

5

T.B., Docket No. 13-1823 (issued March 20, 2014).

6

D.B., 58 ECAB 1143 (1989); see also K.R., Docket No. 14-552 (issued October 29, 2014).

7

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone, 41 ECAB 354, 356-57 (1989).

8

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

3

contemporaneous with the alleged injury. Appellant alleged that the incident occurred on
September 9, 2014 at 5:30 p.m. (1730 hours), and there is an indication that he was treated at the
employing establishment’s medical center at 1815 hours or (6:15 p.m.) on the same date for right
shoulder pain. He sought follow-up medical treatment within the next two days, as is evinced by
the treatment notes from Dr. Vazquez. The employing establishment does not dispute the
employment incident, as noted on the claim form. The Board finds that there are no
inconsistencies so as to cast serious doubt as to the validity of the occurrence of the September 9,
2014 incident. Furthermore, there is no contrary factual evidence. Accordingly, the Board finds
that appellant fell out of his chair at the employing establishment on September 9, 2014, as
alleged.
The Board finds, however, that appellant has not submitted sufficient medical opinion
evidence to establish that this incident resulted in an injury to his right shoulder or wrist.
Although Dr. Vazquez noted that appellant sustained an employment-related injury to his
shoulder, arm, and wrist, he did not provide any explanation or rationale supporting the
conclusion reached. His reports are therefore insufficient to establish causal relationship.
Furthermore, although Dr. Poole noted positive findings on the MRI scan, he did not make any
statement with regard to causation. Appellant must submit detailed medical opinion evidence
explaining how the September 9, 2014 employment incident caused the diagnosed injuries.9 As
he did not submit a rationalized medical opinion supporting that his injuries were causally related
to the accepted September 9, 2014 employment incident, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established that the September 9, 2014 employment
incident occurred as alleged, but failed to submit sufficient medical evidence to establish that he
sustained an injury resulting from the employment incident.

9

See K.R., supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 10, 2014 is affirmed, as modified.
Issued: March 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

